Title: From Louisa Catherine Johnson Adams to John Adams, 25 April 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 25 April 1822
				
				I will not apologize for not writing as I hate excuses none especially when they are bad or indifferent I hope your character is not changed for the worse and that whatever change may have taken place in you that your principles are still  sound and fixed not withstanding I am aware that the theological controversies that are so fashionable in your part of the world are more calculated to confuse and puzzle the understandings of young people than to inspire them with either respect for or faith in things divine—The best plan for you is to avoid as much as the nature of studies will entering at all upon these subjects until experience and a greater degree of maturity have enlarged your capacity for judging and I trust detecting the falacy of many of their doctrines—The New Testament properly studied will always afford you the best rules for conduct through life and no matter what questions are begun started by the vain glory and vanity of mortal man Jesus Christ will always be a model to which you for perfection and imitation—I have not seen the pieces you mention and I agree with you that Giuseppino is a very poor thing Eighteen hundred and twenty I have not read altho’ it has long been in the house—Your Uncle is on his way to pay me a visit but in so dreadful a state of health we are under great apprehensions for him. My visit to the North this Summer will greatly depend on him but will most likely not take place—Your father will visit you at all events and see your dashing Uniform—Give my love to Charles and believe me most affectionately your Mother
				
					L. C. Adams
				
				
			